Citation Nr: 0315509	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  99-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of section 1318, Title 38, United 
States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from April 1943 to 
November 1945.  The appellant is the veteran's widow.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas, which denied the 
appellant's claim seeking entitlement to service connection 
for the cause of the veteran's death, and entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C. §  1318. 



REMAND

Review of the claims file shows that the appellant's claims 
must be remanded for compliance with the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA), which was signed into law on 
November 9, 2000.  The VCAA includes an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, therefore, the VCAA and its implementing regulations 
are applicable.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The MROC sent the 
appellant a VCAA letter in November 2002.  The appellant has 
a statutory right of up to one year to submit information or 
evidence in response to any VCAA notification, and that one-
year period has not yet passed since the VCAA letter was sent 
to the appellant, nor has she otherwise waived her right to 
that response period.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  As a result of the fact that the 
one-year period has not yet passed, the Board must remand 
this case. 

The Board takes this opportunity to advise the appellant that 
it is ultimately her responsibility to submit evidence in 
support of her claim, to include ensuring that VA receives 
all relevant evidence.  As she was advised in the November 
2002 letter, certain treatment records for the veteran will 
not be released to VA unless she completes a form authorizing 
such release.  There is no indication that she has done so to 
date.

Accordingly, this case is remanded for the following:

1.  With respect to compliance with the 
VCAA, under 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002), the MROC 
should take action in accordance with the 
holdings of Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  In other words, the MROC should 
provide the appellant one year to respond 
to the November 2002 VCAA notification.



2.  Upon completion of the above, the 
MROC should thoroughly review the claims 
file and take all other proper measures 
to ensure full and complete compliance 
with the duty-to-notify and duty-to-
assist provisions of the VCAA that are 
specifically germane to the claims on 
appeal.  After obtaining any evidence 
identified by the appellant or allowing 
her an appropriate response period, the 
MROC should then readjudicate the claims.  

If the issues of service connection for 
the cause of the veteran's death and 
entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 remain denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of her claims.  The appellant's 
cooperation in the RO's efforts is both critical and 
appreciated.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


